NO. 12-02-00324-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



DON COX,§
	APPEAL FROM THE FOURTH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

TOMMY KING,
APPELLEE§
	RUSK COUNTY, TEXAS




MEMORANDUM OPINION ABATING APPEAL

PER CURIAM

 The parties have filed a joint motion to abate the appeal in which they request this court to
abate the appeal pending the preparation, submission, and approval of all settlement documents.  The
motion to abate the appeal is granted.  Accordingly, this appeal is abated and hereby removed from
the court's active docket.  The appeal may be reinstated upon motion of any party.  All appellate
deadlines are suspended during this abatement.
	The parties will promptly file a motion to dismiss in this court when the settlement has been
finally approved by all parties and memorialized in a signed written document.  The parties will
promptly notify this court if they fail to finalize the settlement.  If the court receives neither
notification from the parties within ninety days after the date of this opinion, on its own motion, the
court will lift the abatement and the appeal will proceed.
Opinion delivered August 13, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




(PUBLISH)